UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1251


NANCY L. DOYLE,

                  Plaintiff - Appellant,

          v.

RITE AID CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-01106-RDB)


Submitted:   January 28, 2011               Decided:   March 8, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mindy G. Farber, FARBER LEGAL, LLC, Bethesda, Maryland, for
Appellant.    James A. Rothschild, ANDERSON COE & KING, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nancy   L.   Doyle   appeals   the     district     court’s   order

granting summary judgment in favor of Rite Aid Corporation in

her   employment   discrimination     action.      We   have    reviewed    the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.               Doyle v. Rite Aid

Corp., No. 1:08-cv-01106-RDB (D. Md. Feb. 1, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2